DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Applicant discusses how  “the first delay [being] longer than a cycle time of the alternations”, as recited in method claim 1, is not taught by Yamamura because “Yamamura merely discloses that the control signal ct1 alternates.”  Remarks, pp. 7-8.  Applicant states that In re Boesch “is not applicable to the analysis of claim 1, because Yamamura does not even mention using a delay that is longer than a turn-off time, much less a delay that is longer than a cycle time of alternations of states of control, as claimed in claim 1.”  Remarks, p. 9.  Applicant also states that control signal ct2 of Yamamura is delayed by delay circuit 12a-1 for a “specified time”, but the delay techniques discussed have nothing to do with the “alternations of states of control of the turning off and the turning on the switch”.  Remarks, p. 9; Yamamura ¶ 121-131.  Finally, Applicant states that “absent the teachings of the present disclosure, a person of ordinary skill in the art would have no reason to change Yamamura’s delay techniques to the claimed first delay, which is longer than a turn-off time of alternations of states of control”, which has beneficial effects, as discussed in the present application  ¶¶ 79-81. 
Examiner respectfully disagrees.  Yamamura uses transistor turn-off M1 and M2 to turn off the IGBT transistor 11a.  Yamamura ¶ 121 teaches that the delay circuit 12a-1 will delay the signal from M1 to M2 for “specified time”.  Yamamura further illustrates in Figure 6 that the delay between t1 and t5 spans a time longer than t4 to t5.  In re Boesch relates to “where the claimed range overlaps with a range disclosed in the prior art” and additionally teaches how the “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Furthermore, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Because Yamamura’s Figure 6 illustrates the relative timing, delay, and operation while switching transistors M1 and M2 as transistor 11a turns off, it would have been obvious to one of ordinary skill in the art before the effective filing date to discover the optimal value of the delay, including when the delay is longer than a cycle time of the alternations, as recited in claim 1, for the purpose of using design expedient. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 2016/0191047 A1).
Regarding Claim 1, Yamamura teaches in Figure 4 (see also Figure 1a) a method of controlling a switch, said method comprising steps of:
a) applying a control signal to a control terminal of the switch, said control signal exhibiting at least one first switching between a switch turn-on control state and a switch turn-off control state, the switch switching to an off state within a turn-off time from the first switching (control signal received at semiconductor switch 11a, wherein the control signal received is either on or off, and wherein the switch 11a turns off from the first switching from on to off, as further shown in Figure 6); and 
b) applying a switch turn-off potential to said control terminal after a first delay starting at said first switching (using delay 12a-1, equivalent to 2d of Figure 1a), the first delay being longer than the turn-off time ([0046] and [0121], where the “delayed by a specified time” includes being longer than the turn-off time), wherein: 
- the first switching marks the beginning of a first period during which said control signal is only in the turn-off control state (at t1 in Figure 6); 
- a second period comprises alternations of states of control of the turning off and the turning on of the switch (between t4 and t5 in Figure 6); and 
- the first delay is longer than a cycle time of the alternations ([0046] and [0121], where the “delayed by a specified time” includes being longer than a cycle time of the alternations between t4 and t5 in Figure 6).  
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980);  see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (where “it is not inventive to discover the optimum or workable ranges by routine experimentation.")  
Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes being longer than a cycle time of the alternations for the purpose of using design expedient.

Regarding Claim 2, Yamamura further teaches a method, wherein the first switching forms an edge between a turn-on level and a turn-off level (see Figure 6 waveforms).  

Regarding Claim 3, Yamamura further teaches a method, but does not explicitly disclose wherein the first delay is shorter than 1% of a duration of the first period
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes the first delay being shorter than 1% of a duration of the first period for the purpose of using design expedient.

Regarding Claim 6, Yamamura further teaches a method, wherein: 
- said application of said control signal is performed by means of a link having a first impedance (R2); and 
- during the implementation of said application of the turn-off potential, a second impedance between a node for delivering said turn-off potential and said control terminal (R1);
but does not explicitly disclose the second impedance is smaller than the first impedance. 
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Here, the impedance values of R1 and R2 would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice to set the impedance values of R1 and R2 in Yamamura such that the second impedance is smaller than the first impedance since such a modification would have involved a mere change in the size of a component.

Regarding Claim 7, Yamamura further teaches a device configured to implement the method according to claim 1 (see circuit details of Figure 4; see also claim 1 rejection).  

Regarding Claim 12, Yamamura further teaches a device according to claim 7, comprising a circuit configured to output said control signal (using 3 and IN).  

Regarding Claim 13, Yamamura further teaches a circuit intended to be used in a device according to claim 7 (see claim 7 rejection), said circuit being configured to: 
- receive a signal representative of said control signal (from 3); 
- implement step b) based on said control signal, said circuit being preferably monolithic (using IC1, 12a-1, M2, IC2, R1, and R2), and the device further comprising another circuit configured to implement the step a) (using M0 and M1).  

Regarding Claim 14, Yamamura further teaches a circuit comprising a circuit according to claim 13 (see claim 13 rejection) and said switch (see circuit configuration in Figure 4).  

Regarding Claim 15, Yamamura further teaches a converter comprising a device according to claim 7 (see claim 7 rejection; see also circuit configuration in Figure 4 and [0006]).

Regarding Claim 16, Yamamura further teaches a converter comprising a circuit according to claim 13 (see claim 13 rejection; see also circuit configuration in Figure 4  and [0006]).

Regarding Claim 17, Yamamura teaches all the limitations but does not explicitly disclose a method, wherein the first delay is shorter than 0.2% of a duration of the first period.  
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes the first delay being shorter than 0.2% of a duration of the first period for the purpose of using design expedient.

Regarding Claim 18, Yamamura teaches all the limitations but does not explicitly disclose a method, wherein the first delay is shorter than 0.05% of a duration of the first period.  
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes the first delay being shorter than 0.05% of a duration of the first period for the purpose of using design expedient.

Allowable Subject Matter
Claims 4, 5, 8-11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art does not disclose, teach or suggest a method, wherein: 
- said control signal exhibits, during said application of the turn-off potential, at last one second switching between the turn-off control state and the turn-on control state; and 
- said application of the turn-off potential is interrupted within a second delay starting at said second switching and shorter than the first delay;
in combination with all the other claimed limitations.  
Claims 5 and 19 are objected to for depending from Claim 4.

Regarding Claim 8, the prior art does not disclose, teach or suggest a device, comprising: 
- a resistive element and a diode electrically in parallel between said other control terminal and a node of reception of a signal representative of said control signal;
in combination with all the other claimed limitations.  
Claims 9-11 are objected to for depending from Claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849